                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    HOPE HILL,                                         Case No. 17-cv-03841-JST
                                                       Plaintiff,                          ORDER GRANTING SECOND
                                   8
                                                                                           STIPULATION TO STAY ALL
                                                v.                                         PROCEEDINGS
                                   9

                                  10    UNITED STATES OF AMERICA, et al.,                  Re: ECF No. 26
                                                       Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13          The Court grants the parties’ stipulation to extend the stay of all proceedings pending their

                                  14   continued attempts to resolve this case without further litigation. ECF No. 26.

                                  15          The initial case management conference is continued to January 23, 2019, at 2:00 p.m.,

                                  16   with a joint case management statement due by January 14, 2019. Any party seeking the Court’s

                                  17   assistance before that date may contact the Court’s courtroom deputy to request an earlier case

                                  18   management conference.

                                  19          If the parties reach an amicable resolution, they shall promptly file a stipulation of

                                  20   dismissal. If no party appears on January 23, 2019, and the matter has not already been dismissed,

                                  21   the Court will then dismiss the action with prejudice.

                                  22          IT IS SO ORDERED.

                                  23   Dated: October 2, 2018
                                                                                        ______________________________________
                                  24
                                                                                                      JON S. TIGAR
                                  25                                                            United States District Judge

                                  26
                                  27

                                  28
